Citation Nr: 1547356	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-25 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for macular degeneration.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION


The Veteran had active service from March 1956 to January 1960.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This matter was previously before the Board in February 2015, at which time it was remanded to the agency of original jurisdiction (AOJ) for additional development. The AOJ thereafter readjudicated the claim and denied it via a May 2015 supplemental statement of the case (SSOC).

In January 2015, the Veteran filed a motion to advance his appeal due to age.  His appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c)(2015) and 38 U.S.C.A. § 7107(a)(2) (West 2014).  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The claim for service connection for macular degeneration is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for service connection for macular degeneration.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran contends that he served aboard the USS Coluce as a pipe fitter, and as a result, he had exposure to certain types of chemicals associated with working in this type of field that damaged his eyes, to include scarring.  See November 2014 VA Form 9.  According to the Veteran, he was informed by his eye doctor that he had severe damage to his eyes as a direct result of the arc welding he did in service.  See May 2013 statement.  In a subsequent medical release form dated in June 2013, the Veteran provided the name and address of his eye doctor (Dr. T.), and noted that he had received treatment for his eyes from this physician from 2009 to the present time.  

In February 2015, the Board remanded the Veteran's claim for further evidentiary development.  Specifically, the Board requested that the AOJ obtain the Veteran's private treatment records issued by Dr. T that pertain to treatment provided for the Veteran's eyes, as they were not associated with the claims file, and it did not appear that the RO attempted to retrieve these records.  

The Board observes that VA regulations require the AOJ to furnish the Veteran and his representative an SSOC if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2015).  Furthermore, any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. 
§ 20.1304 (c) (2015); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  But see Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (amending 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration).

The current claim was re-certified to the Board in September 2015.  As noted in the Introduction, the AOJ denied the Veteran's claim for service connection for macular degeneration in a May 2015 SSOC.  According to the SSOC, the appeal was remanded by the Board in order to obtain private treatment records for any services rendered for your eyes; a letter was sent to the Veteran on April 17, 2015 requesting information regarding private treatment records requested by remand.  According to the SSOC, to date no additional evidence had been provided; therefore the previous decision in the October 2014 SSOC was confirmed and continued.

Of record is a July 2015 statement from the Veteran.  According to the Veteran, he mailed private treatment records from Dr. T to the AOJ on April 22, 2015.  See July 2015 statement.  As noted above, in a medical release form dated in June 2013, the Veteran provided the name and address of his eye doctor, Dr. T., and noted that he had received treatment for his eyes from this physician from 2009 to the present time.  However, the record does not show that the AOJ attempted to obtain these records.

Since that time, evidence pertinent to the Veteran's service connection claim for macular degeneration has been associated with the claims folder.  The evidence includes a medical consent form dated May 21, 2015, and private treatment records from Dr. T., showing that the Veteran was diagnosed with bilateral nuclear sclerotic (NS) cataract in May 2012, and date stamped as received by the VA on August 3, 2015.  Accordingly, the Board finds that a remand of the Veteran's claim for service connection for macular degeneration is required for the AOJ to consider the pertinent evidence date stamped as received by the VA on August 3, 2015, which was after the most recent SSOC had been issued and before the appeal was re-certified to the Board.  

This evidence was not accompanied by a waiver of consideration by the AOJ.  The Board observes that any pertinent evidence submitted by the appellant or his/her representative must be referred the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral. 38 C.F.R. § 20.1304 (c) (2015); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).

Accordingly, because this evidence is relevant to the issue on appeal, a remand is required for the AOJ's initial consideration of the additional evidence received, and for issuance of an SSOC reflecting such consideration.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for macular degeneration.  The Veteran's claim for service connection must be considered on a de novo basis in light of the additional evidence associated with the claims folder since the issuance of the last SSOC in May 2015.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and he and his representative should be afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




